Citation Nr: 1113514	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service from April 1965 to April 1967.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO granted service connection for PTSD; an initial evaluation of 50 percent was assigned, effective December, 12, 2005--the date VA received the Veteran's initial claim for VA compensation for this disability.  The Veteran appealed the RO's assignment of an initial 50 percent rating assigned to the above-cited disability to the Board.  

By a November 2007 rating action, the RO assigned a 70 percent rating to the service-connected PTSD, effective December 12, 2005.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum rating available for the condition, the Veteran's initial evaluation claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO/Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the claim on appeal.  Specifically, the RO/AMC must obtain outstanding Social Security Administration (SSA) records, adjudicate and notify the Veteran on the claim of entitlement to TDIU, and to schedule him for a VA psychiatric examination to determine the current severity of his PTSD, to include whether it renders him unable to maintain a substantially gainful occupation.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO/AMC for action as described below.

The claims files include a January 2007 VA treatment record containing the Veteran's primary care physician's statement that the Veteran had "put in" for disability benefits from the SSA and that he was expecting to receive payments beginning the following month.  

No corresponding medical and employment records from SSA are in the claims files.  SSA records are potentially relevant to show whether the Veteran's service-connected PTSD has increased in severity, especially in view of his contention that he had to quit his job as a painter because of his PTSD symptoms, such as angry outbursts and irritability towards his co-workers.  (See VA Form 9, prepared and signed by the Veteran in May 2007).  VA has a duty to obtain SSA records when they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As the SSA records may contain clinical evidence of an increase in severity of the service-connected PTSD, the RO should contact the SSA and obtain and associate with the claims files copies of his records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the holding that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The Veteran made clear statements to various medical providers throughout the appeal that his unemployment was due to his PTSD.  For example, he reported that he quit working in January 2007 because he had a difficult time getting along with his coworkers. 
 
For these reasons, the Board finds that the record reasonably raises a claim of entitlement to TDIU, as part of the current appeal.  However, the Veteran has received no notification of the evidence needed to substantiate this claim, nor has it been adjudicated by the RO to date.  In view of Rice, the issue of TDIU is now part of the current appeal, and the Veteran should be afforded a VA examination to address whether the Veteran's service-connected PTSD, the Veteran's sole service-connected disability, renders him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16 (2010).  The Veteran should also receive adequate notification of the evidence needed to substantiate a claim for TDIU.  38 C.F.R. § 3.159 (2010).

Finally, the last VA examination of the Veteran's service-connected PTSD was in February 2008, which is more than three years ago.  Further examination is thus required to obtain more contemporaneous medical findings.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

2.  Send the Veteran a letter in terms of on the need to submit additional evidence regarding the claim of entitlement to TDIU. This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

3.  After a reasonable amount of time, or upon the Veteran's response, the RO/AMC will schedule the Veteran for a VA psychiatric examination by an appropriately-qualified physician to determine the severity of his service-connected PTSD.  The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record.

The examiner should conduct any necessary tests and should report a multi- axial diagnosis identifying all current psychiatric disorders, and offer an opinion of the extent to which the Veteran's service- connected PTSD results in social and occupational impairment.  All signs and symptoms of the service-connected PTSD should be reported in accordance with the regulatory criteria listed at 38 C.F.R. § 4.130 (2010).  The multi- axial assessment should also include a thorough discussion of Axis IV (psychosocial and environmental problems) and Axis V Global Assessment of Functioning scores, with an explanation of the numeric code assigned.

The examiner must also provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  The examiner is reminded that the Veteran's age and nonservice-connected disabilities are not to be considered in reaching this determination.

4.  Thereafter, readjudicate the initial evaluation claim on appeal.  Consideration should be given to the possibility of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If the maximum benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The purposes of this remand is to assist the Veteran with the substantive development of his initial evaluation claim on appeal.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. 



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



